Bloodworth, J.
1. The 1st ground of the amendment to the motion for a new trial, not being referred to in the brief of plaintiff in error, and there being no general insistence on all the grounds of the motion, will be treated as abandoned.
2. The second special ground of the motion for a new trial does not show any error that requires a retrial of the case.
3. “A ground of a’motion for a new trial, complaining of the court’s ruling upon the admissibility of specified testimony, which does not state the name of the witness whose testimony was admitted or excluded, is too incomplete to be considered. Hunter v. State, 148 Ga. 566 (1) (97 S. E. 523); Adams v. State, 22 Ga. App. 252 (1) (95 S. E. 877), and citations.” Palmer v. State, 28 Ga. App. 567 (112 S. E. 154). Under *781this ruling the third special ground of the motion for a new trial cannot he considered. See also Center Point Gin v. Hathcock, 28 Ga. App. 305 (2) (111 S. E. 575).
Decided October 3, 1923.
O. W. Foy, for plaintiff in error. G. B. Marshall, contra.
4. The verdict was authorized by the evidence.
5. Not being fully convinced that the bill of exceptions in this case was brought to this court for delay only, the request of defendant in error that ten per cent, damages, as provided by section 6213 of the Civil Code of 1910, be assessed against plaintiff in error is denied.

Judgment affvrmed.


Broyles, C. J., and Luke, J., concur.